UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1580


LUSCIOUS GRAHAM,

                     Plaintiff - Appellant,

              v.

ANTERO RESOURCES CORPORATION, a Delaware Corporation,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Frederick P. Stamp, Jr., Senior District Judge. (1:16-cv-00026-FPS-MJA)


Submitted: February 20, 2018                                      Decided: March 8, 2018


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luscious Graham, Appellant Pro Se. W. Henry Lawrence, IV, Justin Aaron Rubenstein,
Amy Marie Smith, STEPTOE & JOHNSON PLLC, Bridgeport, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luscious Graham filed a civil action in West Virginia state court, which the

Defendant removed to federal district court based on diversity jurisdiction. The district

court denied Graham’s subsequent motion to remand to state court and ultimately granted

summary judgment to the Defendant. Graham’s sole challenge on appeal is to the district

court’s order finding diversity jurisdiction and denying her motion to remand. We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Graham v. Antero

Res. Corp., No. 1:16-cv-00026-FPS-MJA (N.D.W. Va. July 26, 2016; Apr. 7, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2